Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 11-12 canceled because they got the same limitation of claim 8.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Louis Frank [352-375-8100] on 12/10/2021.
The application has been amended as follows: 

	Cancel Claims 1-4, 6-7 and 9-12.

Claim 5 (Currently Amended) A deposition method, comprising: 
forming a semiconductor film including silicon on a bottom portion and a side wall on a surface of a substrate including a trench or hole, one of the trench and hole including the bottom portion and the side wall by supplying a deposition gas from a first circular nozzle and generating deposition plasma of the deposition gas including silicon the partition wall including a cylindrical wall and a ceiling plate, the protective layer being provided along the cylindrical wall and the ceiling plate, and the partition wall defining the plasma formation space; 
removing selectively the semiconductor film formed on the side wall by supplying an etching gas from a second circular nozzle and generating etching plasma of the etching gas including halogen on the surface of the substrate inside the partition wall, and a diameter of the second circular nozzle being smaller than a diameter of the first circular nozzle;
forming a semiconductor film including silicon on the bottom portion and the side wall by generating the deposition plasma on the surface of the substrate; and 
removing the semiconductor film formed on an upper surface of the substrate by chemical mechanical polishing;
wherein the selectively removing the semiconductor film formed on the side wall and the forming the semiconductor film on the bottom portion and the side wall are repeated two or more times; and
wherein the deposition gas and the etching gas each includes common electric discharge gas, and 
the deposition plasma and the etching plasma are continuously generated with the electric discharge gas.

Allowable Subject Matter
Claims 5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “a diameter of the second circular nozzle being smaller than a diameter of the first circular nozzle;
forming a semiconductor film including silicon on the bottom portion and the side wall by generating the deposition plasma on the surface of the substrate; and 
removing the semiconductor film formed on an upper surface of the substrate by chemical mechanical polishing” in context with other limitations of the amended claim 5 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894